Title: From James Madison to James Madison, Sr., 3 December 1784
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Richmond Decr. 3. 1784
My last informed you that a vote had passed in favor of Circuit Courts. A bill has since been brought in and will shortly be considered. The difficulty of suiting it to every palate, & the many latent objections of a selfish & private nature which will shelter themselves under some plausible objections of a public nature to which every innovation is liable render the event extremely uncertain. In the Course of this week The H. of D. have agreed to pay the British debts by annual portions for 7 years disallowing interest between the 19th. of Apl. 1775 & 3d. of March 1783, the period of hostilities. It is not unlikely that the same observations above made on the Circuit Court bill may be found applicable to this Case. The bill for the Genl. Asst. was brought in yesterday. Its fate is equally uncertain. I inclose a copy of Treaty at Fort Stanwix which I rcd. by yesterdays post. The Commissrs. were proceeding to Fort Pitt to hold another Treaty. No Congs. had been formed on the 20th. of Novr. nor much prospect of a speedy one. The British hold the N. Western Post yet & assign in justification the breach of the Peace in Virga. & N. York. I am much better than at the date of my last & with affct. respects to family Remain Yr. Dutiful Son
Js Madison Jr.
[P. S.] Mr. Innes is not here & I believe is gone towards Kentucky, it will be well therefore to write to him on yr. business; if he sd. appear here again I can speak to him.
 